DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-11 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, line 2, “the processing array” lacks a proper antecedent basis because the word “processing” is not found in parent claim 1 anywhere except “memory array” only. Line 5. The two words “shifting shifting” does not make any sense (or is it a grammatical error?) 
Last two lines, the phrase “a same relative read bit line” also needs a clear antecedent basis. It is noted that claims 4-5 (see last 3 lines) contain the phrase “two same relative bit line” occurred before the phrase “the same relative bit line”, and claim 3 (see last 3 lines) look similar as claim 2 (last 3 lines), which contains this same phrase after the comma "," for example, “, the same relative bit line section having the same relative read bit line as the read bit line of the horizontal edge bit line section”. Thus, if claim 2 ending has same purpose as claim 3 ending, then please make these two claims 2 & 3 (last 3 lines) have similar words for sake of clarity because claim 2 lacks a comma. However, if claim 2 ending has same purpose as claims 4 & 5 ending (or last 3 lines), then also make claim 2 ending similar as claims 4-5 ending for same reason above as well. 

3.	Except for the 112 issues above, all the pending claims tentatively contain allowable subject matter over the prior arts of record for their recited features, which are not clearly taught nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/           Primary Examiner, Art Unit 2827